The action below was an action on the case, brought to recover damages for not taking a freight of wood to Phila*395delpliia from Pea Landing, in West-Jersey, according to agreement; verdict and judgment for plaintiff below, for 559 31 damages. The defendant below brought this writ, and his counsel contended that the action below was misstated ; that it ought to [*] have been debt, under the supplement of the act for the trial of small causes.
But the Couet said, that it did not come within that supplement, and was correct.
It was then contended, that there was no consideration expressed in the state of demand, that an action would not lie.
But the Court was of opinion, that in a court for the trial of small causes, and after verdict, it would be too strict to reverse for that cause; and Affirmed the judgment.